 1   TORRES | TORRES STALLINGS
     A LAW CORPORATION
 2   David A. Torres, SBN: 135059
 3   1318 K. Street
     Bakersfield, CA 93301
 4   Tel: (661)326-0857
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   CHRISTOPHER PATTERSON
 7
                                     UNITED STATES DISTRICT COURT
 8

 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
      UNITED STATES OF AMERICA,                       Case No. 1:20-CR-00107 DAD-BAM
12
                        Plaintiff,
13
             v.                                       STIPULATION AND PROPOSED ORDER
14                                                    TO AMEND HOME DETENTION
      CHRISTOPHER PATTERSON,                          CURFEW
15
                        Defendants.
16

17   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, THE HONORABLE
     BARBARA MCAULIFFE, LAURA D. WITHERS ASSISTANT UNITED STATES
18
     ATTORNEY AND FRANK GUERRERO, US PRETRIAL SERVICES
19          COMES NOW Defendant, CHRISTOPHER PATTERSON by and through his attorney
20   of record, DAVID A. TORRES, and at the request of Pretrial Services, hereby move that the
21   court amend the conditions of release.
22          On August 21, 2020. Mr. Paterson was ordered release on numerous Pretrial conditions
23   and a property bond. The conditions of release regarding home detention (7(f)) ordered that he
24   remain inside his residence except for employment; education; religious services; medical,
25   substance abuse, or mental health treatment . . ..” The Government and Defense Counsel has
26   been advised by Pretrial Services that defendant, Christopher Patterson is in compliance with the
27   restrictions ordered by the court and Pretrial Services recommends amending the court’s
28
                                                      1
 1   previously imposed order as follows:

 2            Curfew: Defendant is to remain inside his residence every day from 9:00 p.m. to 6:00 a.m.

 3   or as adjusted by the pretrial services officer for medical; religious services, employment or court-

 4   ordered obligations. All prior orders are to remain in full force and effect.

 5            Neither AUSA Laura D. Withers nor PTS Officer Frank Guerrero object to amending the

 6   condition.

 7

 8
              IT IS SO STIPULATED.
 9                                                                 Respectfully Submitted,
     DATED: June 7, 2021                                           /s/ David A Torres      ___
10                                                                 DAVID A. TORRES
                                                                   Attorney for Defendant
11
                                                                   CHRISTOPHER PATTERSON
12

13
     DATED: June 7, 2021                                           /s/ Laura D. Withers_______
14                                                                 LAURA D. WITHERS
15                                                                 Assistant U.S. Attorney

16

17                                                ORDER
18
              IT IS SO ORDERED that Christopher Patterson’s Pretrial Supervision be amended and
19
     his curfew be set from 9:00 p.m. to 6:00 a.m. Mr. Patterson must abide by all the conditions of his
20
     release.
21

22
     IT IS SO ORDERED.
23
     Dated:       June 8, 2021
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        2
